Not being able to agree with the conclusion reached in the opinion of Mr. Acting Associate Justice Cothran in this case, I respectfully dissent.
This case comes to this Court on appeal by the Citizens' Bank, as receiver of Farmers'  Merchants' Bank of Marion, S.C. and Latta, S.C. from an order of his Honor, Judge E.C. Dennis, directing the claim filed by the South Carolina State Bank, on behalf of L.B. Rogers, to be paid as a preferred claim. The pertinent facts and issues involved, substantively stated, are as follows:
The last day the said Farmers'  Merchants' Bank was open for business was November 21, 1931; its doors having closed on account of the insolvency of the institution. Thereafter, pursuant to the order of the Court, notice was given, it appears, by the receiver to file claims with him, and all questions of priorities and preferences were referred to D.B. McItyre, Judge of Probate for said county. Pursuant to said order and notice the respondent, the South Carolina State Bank, on behalf of L.B. Rogers, duly filed its claim *Page 508 
for the sum of $1,279.24, as a preferred claim, which was represented by a cashier's check, issued by the said Farmers' Merchants' Bank to the said L.B. Rogers, dated November 19, 1931. After taking testimony in the case, the Judge of Probate filed his report in said cause, dated August 10, 1932, disallowing the claim in question as a preferred claim, but ordered that "the same be allowed as a valid deposit claim against the bank and that the holder thereof have the same rights as other depositors."
From this report of the Judge of Probate the respondent herein, the South Carolina State Bank on behalf of L.B. Rogers, appealed to the Circuit Court, and the case was heard by his Honor, Judge E.C. Dennis, who reversed the report and holding of the Judge of Probate, and ordered that the said claim be paid in full as a preferred claim. As stated, the Citizens' Bank, as receiver of the Farmers'  Merchants' Bank, has appealed from the decree of Judge Dennis to this Court.
I agree with the conclusion reached by the Circuit Judge. In my opinion, the respondent cannot be considered, as was held by the Judge of Probate, a depositor in the Farmers' Merchants' Bank, and, as I view the case, should not be treated as such. As disclosed by the record in the case, Mr. Rogers, having received from Swift  Co. a seed ticket for the amount of $1,379.23 for seed delivered to Swift  Co., presented this ticket to the said Farmers'  Merchants' Bank at Latta, for the purpose of exchanging the same for cash, and requested the cashier at said bank to deliver to him cash for the same. The cashier of this bank told Mr. Rogers that he did not have the cash in hand, whereupon Mr. Rogers walked out of the bank and into the street. Thereafter, it appears, the cashier walked out and called to him that he could give him a cashier's check for the ticket, "and that he would draw on Swift  Company for the money." Then, according to Mr. Rogers' statement, which statement is not controverted, Mr. Rogers swapped him (the *Page 509 
cashier of the said bank) the said seed ticket for a cashier's check. It further appears from the record that, upon returning into the bank building, the said cashier delivered to Mr. Rogers money in the sum of $100.00 and cashier's check for the difference, $1,279.24, in exchange for the said seed ticket. Mr. Rogers, in the course of his testimony, further states: "I did not deposit money or get anything except the cashier's check." I may further add, in this connection, that I fail to find any proof in the case that Mr. Rogers, in any sense; dealt with the said Farmers'  Merchants' Bank as a depositor. This took place, it appears from the record, November 19, 1931, and the said cashier's check bears date of that date. Mr. Rogers then took the said cashier's check and deposited the same in the South Carolina State Bank at Dillon, S.C. The seed ticket "was forwarded by Farmers' and Merchants' Bank to Columbia by mail on November 19, 1931, through National Loan  Exchange Bank of Columbia, and the same was paid by Swift  Company on November 20, 1931." As stated above, the last day the said Farmers'  Merchants' Bank was open for business was November 21, 1931. While there does not appear in the transcript of record any direct statement to the effect that the proceeds of said ticket went into the hands of the receiver, in my opinion, that is the only reasonable conclusion to be reached from the facts and circumstances in the case. In this connection, I may state that I fail to find in the transcript of record any denial that the receiver came into possession of this fund. In the absence of any showing or contention to the contrary by the receiver, it is reasonable to assume that the receiver came into possession of the proceeds of said seed ticket. The seed ticket was paid by Swift  Co. November 20, 1931, and paid to the agents of the said Farmers'  Merchants' Bank; the said bank had complete control of the collection of the same. In the face of no showing and no contention to the contrary, so far as the transcript of record discloses, the only reasonable conclusion to *Page 510 
reach is that said bank or its receiver came into possession of said fund and its assets thereby increased by said amount. Mr. Rogers, according to the record, had no intention of becoming a depositor, and, in my opinion, under the facts and circumstances of this case, it would be inequitable to permit the said Farmers'  Merchants' Bank or the receiver of that insolvent institution to receive and keep the proceeds of the said seed ticket, received in exchange for the said cashier's check, without the requirement of the payment of said check. I think, as held by the Circuit Judge, that the claim of the South Carolina State Bank, on behalf of the said L.B. Rogers, should be paid in full. I may further state that, while it is evident from the record in the case that at the time Rogers exchanged the seed ticket in question for the said cashier's check, the said Farmers  Merchants' Bank was insolvent, the record does not show that Rogers knew of such insolvency. The appellant has called our attention to the following cases in support of its contention that the position of the Circuit Judge should be reversed and the position of the probate Judge sustained: Peurifoy, Receiver,v. Continental Finance Company, 164 S.C. 261,162 S.E., 458; Peurifoy, Receiver, v. Boswell, 162 S.C. 107,160 S.E., 156; Railway Express Agency v. Bethea,165 S.C. 230, 163 S.E., 637; Citizens' Bank v. Bradley,136 S.C. 511, 134 S.E., 510. In my opinion, these cases, when considered in connection with the facts and circumstances of the case at bar, will be seen to be not in conflict with the views I have expressed herein. In connection with the views I have expressed, I call attention to the following cases of our Court: Ex parte Berger, 81 S.C. 244,62 S.E., 249, 22 L.R.A. (N.S.), 445; Loan  Savings Bank v.Peurifoy, 141 S.C. 318, 139 S.E., 783, and HamptonLoan  Exchange Bank v. Lightsey, 155 S.C. 222,152 S.E., 425.
In my opinion, the exceptions should be overruled and the judgment of the Circuit Court affirmed. *Page 511